DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 30, 2021, 2020 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 1 of the remarks, filed on April 30, 2021, 2020, with respect to the objections to the claims have been fully considered and are persuasive.  The objection of claims 7-9, 11, 12, 14-16, and 21 has been withdrawn. 
Applicant’s arguments, see pages 1 and 2 of the remarks, filed on April 30, 2021, 2020, with respect to the rejection(s) of claim(s) 1-6 and 17 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kathuria et al. (US 2009/0251226 A1).

Claim Objections
Claims 2, 7-9, 14-16, and 21 are objected to because of the following informalities:  
Claim 2, line 5, “and transmitting” appears to read “and re-transmitting”.

Claim 8, line 7, “and the first flip-flop input” should be “the first flip-flop input”. 
Claim 9, line 5, “and the AND gate output” should be “the AND gate output”. 
Claim 14, lines 13-14, “and the second inverter input” should be “the second inverter input”. 
Claim 15, line 9, “and a second multiplexer input” should be “a second multiplexer input”. 
Claim 16, line 5, “and the AND gate output” and “the third XOR gate output” should be “the AND gate output” and “and the third NOR gate output”. 
Claim 21, line 2, the word “including” should be “comprising”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kathuria et al. (US 2009/0251226 A1), hereinafter “Kathuria”. 
Kathuria illustrates a lock detector 102 in Figure 2, which is part of a phase locked loop (PLL) circuit 100 shown in Figure 1, which is part of a clock recovery circuit (CRC). 
Regarding claim 1, the lock detector configured to: in response to receiving a first clock pulse (RFclk) while a count (counter 200) has a first value, transmit the first clock clk) while the count (counter 202) has a second value, re-transmit the second clock pulse; and in response to determining the count has a threshold value, reset the count (performed by the comparator 204, the pulse width detector 205, and the state machine 206, paragraph [0059]).
Regarding claim 2, wherein the lock detector is configured to: transmit the first clock pulse by buffering (by counter 200) the first clock pulse and transmitting the buffered first clock pulse; and re-transmit the second clock pulse by buffering (by counter 202) the second clock pulse and transmitting the buffered second clock pulse. 
Regarding claim 3, the PLL circuit 100 shown in Figure 1 further comprising a clock generator circuit (divider 112, VCO 110, divider 116) configured to generate the first clock pulse and the second clock pulse.
Regarding claim 4, wherein the PLL circuit 100 shown in Figure 1 is configured to obtain the first clock pulse and the second clock pulse from a clock generator circuit (divider 112, VCO 110, divider 116).
Regarding claim 6, the lock detector shown in Figure 2 comprises: a counter circuit (counter 200 and counter 202) configured to increment the count value (paragraph [0058]); and a comparator circuit (204) coupled to the counter circuit, the comparator circuit configured to: compare the count value to the threshold value; determine whether the count value meets the threshold value; and reset the count value when the count value meets the threshold value. See abstract, paragraphs [0042] and [0059].
.

Allowable Subject Matter
Claims 10-13 are allowed.
Claims 14-16 would be allowable if rewritten to overcome the objection(s) set forth in this Office action.
Claims 7-9 and 21 would be allowable if rewritten to overcome the objection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T Tse whose telephone number is (571)272-3051.  The examiner can normally be reached on Mon-Fri 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNG T. TSE/Primary Examiner, Art Unit 2632